 



Exhibit 10.1
TEKTRONIX, INC.
2001 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN
As Amended and Restated
Effective January 1, 2007
1. Purpose
     The purpose of this Non-Employee Directors Compensation Plan (the “Plan) is
to enable Tektronix, Inc (the “Company”) to attract and retain highly qualified
directors. The Company considers it desirable that members of the board of
directors, who represent shareholders, be shareholders of the Company. To
supplement the personal efforts of the directors toward this end, the Plan is
intended to increase the ownership interest of non-employee directors
(“Directors” for purposes of this Plan) through awards of Common Shares of the
Company. The Company intends to increase the community of interest of the
shareholders at large and the Company’s Directors and to make share ownership a
dynamic influence on the attitudes of the board.
2. Administration
     The Plan shall be administered by the Secretary of the Company or such
other person designated by the chief executive officer of the Company (the
“Administrator”) who may delegate all or part of that authority and
responsibility. The Administrator shall interpret the Plan, arrange for the
purchase and delivery of shares, and otherwise assume general responsibility for
administration of the Plan. Any decision by the Administrator shall be final and
binding on all parties.
3. Awards
     3.1 Each Director of the Company shall participate in the Plan as follows:
          (a) For the first year in which a Director serves on the Board, the
Directors shall participate in the Plan on a prorata basis, beginning
immediately following the effective date of the Director’s election or
appointment. An Employee director who ceases to be an employee of the Company
but continues as a Director shall become a participant, on a prorata basis,
beginning immediately following the date the director ceased being an employee
and continues as a Director.
          (b) Unless otherwise specified herein, the award date for a year shall
be a day in January of that year that is determined by the Company, except that
for a Director first elected or appointed during the year and for an employee
director who ceases to be an employee but continues as a Director, the initial
award date shall be a date selected by the Company within 30 days of the date of
election, appointment or change in status, as applicable.
     3.2 As of the award date, a participant shall be awarded Common Shares of
the Company as follows:
          (a) The number of Common Shares awarded shall be equal to $40,000
divided by the purchase price per share of the Common Shares at the time of
purchase as provided in paragraph 3.2(b), except that a Director first elected
or appointed during the year and an employee director who ceases to be an
employee but continues as a Director shall receive a prorata award based on the
portion of the calendar year remaining after the date of election, appointment
or change in status, as applicable.

 



--------------------------------------------------------------------------------



 



          (b) On each award date, the Administrator shall deliver cash in the
amount of $40,000 to or for each Director and applicable commissions to a broker
(the “Broker”). Subject to paragraphs 3.2(d) and 3.3 below, on the award date
the Broker will effect a purchase of Common Shares in the open market at the
then prevailing market price for the respective account of each Director;
provided that each purchase occurs on a day on which the New York Stock Exchange
(the “NYSE”) is open for trading and the Common Shares trade regular way on the
NYSE.
          (c) Certificates in the names of the Director participants for their
respective Common Shares shall be delivered to the respective participants as
promptly as practicable following the purchase of the shares pursuant to
paragraph 3.2(b).
          (d) If a purchase cannot be executed as required by paragraph 3.2(b)
as a result of (1) a suspension or material limitation in trading in securities
generally on the NYSE, (2) a suspension or material limitation in trading in
Company securities on the NYSE, (3) a general moratorium on commercial banking
activities declared by either federal or New York or Oregon state authorities,
(4) the outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war, or (5) a legal,
regulatory or contractual restriction applicable to the Broker, the Broker will
effect the purchase as promptly as practicable after the cessation or
termination of the market disruption, applicable restriction or other event. In
addition, the Administrator may delay any purchase required by paragraph 3.2(b)
as a result of any such market disruption, applicable restriction, including
securities laws restricting open market purchases by a corporation of its own
shares, or other event; provided that any delayed purchase will be effected as
promptly as practicable after the cessation or termination of the market
disruption, applicable restriction or other event.
     3.3 Effective with the January 2007 award, Directors may elect to receive
either cash or stock (including any combination thereof) up to the total amount
of $40,000, instead of the all stock award provided for in paragraph 3.2. If any
portion is taken in stock, the provisions of paragraph 3.2 shall apply. An
election under this paragraph 3.3 shall be made by the Director not later than
December 31 of the calendar year previous to the award.
     3.4 Directors of the Company shall receive annually on the day following
the shareholders' annual meeting (a) fully vested, ten-year options to purchase
7,000 Common Shares of the Company, with an option price equal to the closing
price on the award date and (b) 1,000 Common Shares of the Company, pursuant to
the Company’s stock incentive plans.
4. Chair and Meeting Fees
     4.1 Each Director of the Company shall be entitled to receive (a) an annual
fee of $5,000 for serving as the chair of any of the following committees of the
board of directors: the Nominating and Corporate Governance Committee and the
Organization and Compensation Committee; (b) an annual fee of $10,000 for
services as the chair of the Audit Committee; (c) a fee of $1,500 for each board
meeting attended; and (d) a fee of $1,000 for each board committee meeting
attended, provided that the board committee meeting is not held in conjunction
with a board meeting (such fees collectively, the “Meeting Fees”).
     4.2 Each Director of the Company shall be paid any Meeting Fees owed for
the previous calendar year in January of each year (e.g., the Meeting Fees for
services in 2006 shall be paid in January 2007).
     4.3 Each Director of the Company may elect to receive Common Shares of the
Company instead of cash payment for the Meeting Fees.

 



--------------------------------------------------------------------------------



 



     4.4 The election to receive Common Shares instead of cash for the Meeting
Fees for a year shall be made by delivering a notice of election to the Company
Secretary by December 31 prior to the year in which they are paid; provided such
elections to defer payment are made in accordance with all other applicable
requirements. Once made, an election shall remain in effect for subsequent years
until terminated by notice to the Secretary on or before December 31 of the
calendar year prior to the year in which Meeting Fees will be paid.
     4.5 With respect to any election by a Director of the Company to receive
Common Shares of the Company instead of cash payment for the Meeting Fees, the
Administrator shall deliver cash in the amount of the Meeting Fees for each
Director and applicable commissions to the Broker, and the Broker shall effect a
purchase of Common Shares in accordance with paragraph 3.2(b) above.
     4.6 Purchased Common Shares shall be in the name of and distributed to each
Director.
5. Rule 10b5-1 Plan
     The Company intends this Plan to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) and this Plan will be interpreted to comply with the
requirements of Rule 10b5-1(c).
6. Amendment or Termination; Miscellaneous
     6.1 The board of directors of the Company may amend or terminate the Plan
at any time. No amendment or termination shall adversely affect any previous
award.
     6.2 Subject to the rights of amendment and termination in paragraph 6.1
above, the Plan shall continue indefinitely and future awards and Meeting Fees
will be made in accordance with paragraphs 3.2 and 4.1.
     6.3 Nothing in the Plan shall create any obligation on the part of the
board of directors of the Company to nominate any director for reelection by the
shareholders.
Approved by the Board of Directors on January 17, 2007
Effective as of January 1, 2007

 